Citation Nr: 1141588	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-40 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung cancer, to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from September 1946 to July 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama. 

This matter was previously before the Board in December 2009, at which time it was remanded for further development.  

Unfortunately, the directives of the Board remand were not sufficiently complied with and this matter once again must be remanded for additional development.  

The issue of entitlement to service connection for lung cancer is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

This matter was previously before the Board in December 2009.  At that time, the Board noted that although the RO developed the Veteran's lung cancer claim under the "radiation-exposed veterans" presumption of 38 C.F.R. § 3.309(d), it did not develop the claim under the "radiogenic diseases" presumption of 38 C.F.R. § 3.311.  It observed that the Veteran has been diagnosed with lung cancer, which was listed as a qualifying radiogenic disease under 38 C.F.R. § 3.311. It noted that the regulation provided that in all cases in which it was established that a radiogenic disease first became manifest after service, and the disease was not subject to the presumptive periods provided in 38 C.F.R. §§ 3.307, 3.309, an assessment was to be made as to the radiation dose or doses.  38 C.F.R. § 3.311(a).  If exposure was confirmed, the claim was to be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.311(b)(1)(iii) for further disposition. 

The Board noted that the Veteran's lung cancer was first diagnosed in 1991, thus satisfying the timing requirement of 38 C.F.R. § 3.311(b)(5).  The Board further observed that the RO failed to obtain an assessment as to the radiation dose or doses from the Under Secretary of Health.  As such, a remand was required so that the RO could fulfill the VA's duty to assist in the development of the Veteran's claim under 38 C.F.R. § 3.311. 

The Board requested that the RO obtain the unit history of the 19th Infantry Regimen, 24th Infantry Division, from the U.S. Army & Joint Service Records Research Center (JSRRC) from December 1946 to March 1947.  Once unit history records were obtained, along with any other records in the claims folder pertinent to the Veteran's radiation dose in service, they were to be forwarded to the Under Secretary of Health to prepare a dose estimate, to the extent feasible, based on available methodologies.  If the Under Secretary of Health did not have the resources to prepare a dose estimate, dose data was to be requested from the Department of Defense.  If radiation exposure was confirmed, the matter was to be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.311(b)(1)(iii) for further disposition. 

In conjunction with the Board remand, the requested unit records were obtained and associated with the claims folder.  

In August 2010, the RO sent a letter to the Director of Compensation and Pension requesting that they prepare a dose estimate and then an opinion as to whether the lung cancer was related to ionizing radiation.  

In response to the August 2010 letter, the Director of Radiation and Physical Exposure noted that the Veteran claimed to have been present in the areas of Nagasaki and Hiroshima in 1946 while serving in the U.S. Army and that he was diagnosed with lung cancer in 2001 and that lung cancer was a disease listed in 3.309(d).  

It was indicated that their office would not prepare a dose estimate for the Veteran.  It was noted that the Veteran's status as an Atomic Veteran needed to be determined.  The Director stated that the claim should be forwarded to Defense Threat Reduction Agency (DTRA) for verification of participation in military activities in Japan during 1946.  After such determination, his claim could be further processed according to applicable procedures.  

In September 2010, the RO sent a letter to the DTRA indicating that it had received a claim for service connection under the provision of 3.309 for conditions allegedly due to the Veteran's participation in radiation risk activity.  The RO noted the Veteran's statement as to exposure that he was assigned to a military unit that landed in Tokyo and the unit proceeded to travel by train through Nagasaki and Hiroshima after the atomic bombs had been dropped.  The Veteran stated that these trains had uncovered windows which exposed the soldier to radiation from the atomic bombs.  The RO then indicated that the Veteran had been diagnosed as having lung cancer.  The RO requested that the Veteran's participation in radiation risk activity be verified.  

In response, the DTRA, in a September 2010 letter, observed that the inquiry stated that the Veteran claimed to have passed through Hiroshima and Nagasaki while in transit from Tokyo to his permanent unit after the atomic bombs had been dropped.  DTRA then cited the language in 3.309 with regard to what defined the occupation of Hiroshima and Nagasaki.  It further noted that VA further defined the American occupation of Hiroshima and Nagasaki as the period from August 6, 1945, through July 1, 1946.  It indicated that these were the criteria the Nuclear Test Personnel Review Program applied when determining whether or not an individual was confirmed as a member of the American Occupation Forces in Hiroshima or Nagasaki.  

It observed that according to the morning reports, the Veteran enlisted in the U.S. Army in September 1946.  It noted that while they did not have an exact date, the Veteran probably reported to Tokyo on or about December 19, 1946.  He then reported to his unit at Beppu Army Barracks, Kyushu Island, on December 31, 1946.  The DTRA observed that arrival in Japan after July 1, 1946, precluded consideration as a member of the American Occupation of Hiroshima or Nagasaki as defined.  It stated that the available records did not document the Veteran's presence with the American Occupation Forces in Hiroshima or Nagasaki, Japan, as defined.  

In June 2011, the RO continued the denial on the basis that the Veteran was not a member of the Occupation Forces.  

As noted in the previous remand, the Board is seeking development under the provision of 3.311.  In the previous remand, the Board noted that the RO had already properly developed the issue as it related to 3.309.  However, an alternative method for service connection was also available under 3.311, and the Board's prior remand attempted to have the RO develop this issue by following the procedural steps set forth in that regulation.  While the RO initially attempted such additional development, development of the issue was performed under 3.309 as opposed to 3.311.  In this regard, although the Veteran does not fit the criteria as a member of the Hiroshima or Nagasaki occupation as defined under 3.311, further development is required as this matter can fall under the "other exposure claims" exception listed in 3.311.  In the prior remand, the Board requested a dosage estimate under 3.311 and not 3.309.  The law provides for such an estimate under the applicable regulation, and the RO is obligated to comply with the previous order.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, it was held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  As the development requested in the prior remand was not complied with, the Board has no other alternative but to remand this matter for compliance with the prior remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Forward the unit history records and any other records in the claims folder pertinent to the Veteran's radiation dose in service, to the Under Secretary of Health to prepare a dose estimate, to the extent feasible, based on available methodologies.  If the Under Secretary of Health does not have the resources to prepare a dose estimate, dose data should be requested from the Department of Defense.  The development is to be performed in conjunction with 38 C.F.R. § 3.311 as an "other exposure claim".  

2.  If radiation exposure is confirmed, refer the claim to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.311(b)(1)(iii) for further disposition. 

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


